 

 

AO 245B (Rev. 05/]5/20]8) Judgment in a Criminal Petty Case (Modified)

 

UNITED STATES DISTRICT COL'RT gov 03 2013
soUTHERN DlsTRICT oF CALIFoRNIA

 

M.ma»< ns -3\~::. """_'"MM 1 comm

United states of Am@rica JUDGMENT 1 MIN“@&;URS”EL‘§€§L§“T'¢ 7

V_ (For Offenses Committe @M

 

Lucia Hemandez_Perez Case Number: 3:18-mj-22686-CEA

Grant L. Eddy

Defena'am' ’s Attorney

REGISTRATION NO. 80720298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

|:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense 7 Count Number§sl
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

I:| The defendant has been found not guilty on count(s)
|:l Count(s) y ‘ dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: 310 WAIVED |XI Fine: WAIVED

|X| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

El Court recommends defendant be deported/removed With relative, charged in case __

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Wednesday, November 7 2018
Date of Imposition of Sentence

%MW

HdNoRABL"E Ro’BERT N. BLoCK
UNITED sTATEs MAGISTRATE JUDGE

3:18~mj-22686-CEA

 

